                        Case 2:21-cv-00967-JCM-VCF Document 10 Filed 06/14/21 Page 1 of 2




                    1 BRUCE C. YOUNG, ESQ., NV Bar # 5560
                      PAIGE S. SHREVE, ESQ., NV Bar # 13773
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    3 Las Vegas, Nevada 89118
                      TEL: 702.893.3383
                    4 FAX: 702.893.3789
                      Bruce.Young@lewisbrisbois.com
                    5 Paige.Shreve@lewisbrisbois.com
                      Attorneys for Defendant
                    6

                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                        DISTRICT OF NEVADA
                   10

                   11 JOEN MELENDEZ, an Individual                        CASE NO. 2:21-cv-00967-JCM-VCF

                   12                      Plaintiff,

                   13             vs.                                     STIPULATION AND ORDER FOR
                                                                          EXTENSION OF TIME FOR
                   14 MASTERCORP COMMERCIAL                               DEFENDANT TO ANSWER OR
                      SERVICES, LLC, a foreign company; DOES              OTHERWISE RESPOND TO
                   15 I-X; ROE CORPORATIONS I-X,                          PLAINTIFF’S COMPLAINT

                   16                      Defendants.                    [FIRST REQUEST]

                   17

                   18            IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff JOEN
                   19 MELENEDEZ (“Plaintiff”) and Defendant MASTERCORP COMMERCIAL SERVICES, LLC,

                   20 (“Defendant”), by and through their respective counsel of record Jenny Foley of HKM

                   21 EMPLOYMENT ATTORNEYS LLP, and Bruce C. Young, Esq. of the law firm LEWIS

                   22 BRISBOIS BISGAARD & SMITH LLP, as follows:

                   23            The parties agree that an extension of time for Defendant to answer or otherwise respond
                   24 to the Complaint is necessary and appropriate while Plaintiff examines information from

                   25 Defendant regarding the proper employer entity to be named in this action. Based on the date of

                   26 service, Defendant’s response to Plaintiff’s Complaint is currently due on June 14, 2021. In order

                   27 to allow counsel for Plaintiff to re-examine and investigate the facts and assess the identity of the

                   28 proper employer entity to be named as the defendant in this action, the Parties have agreed to
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4825-9890-4046.1
ATTORNEYS AT LAW
                        Case 2:21-cv-00967-JCM-VCF Document 10 Filed 06/14/21 Page 2 of 2




                    1 stipulate to extend the time for Defendant to respond to Plaintiff’s Complaint up to and including

                    2 June 28, 2021, or as otherwise ordered by this Court should Plaintiff choose to amend her

                    3 Complaint prior to that date. This extension is not sought for any improper reason or for the

                    4 purpose of delay.

                    5

                    6 DATED this 14th day of June, 2021.                      DATED this 14th day of June, 2021.

                    7 LEWIS BRISBOIS BISGAARD & SMITH LLP                     HKM EMPLOYMENT ATTORNEYS
                    8
                      By /s/ Bruce C. Young, Esq.                             By /s/ Jenny Foley, Esq.
                    9   Bruce C. Young, Esq.                                     Jenny Foley, Ph.D., Esq.
                        Paige S. Shreve, Esq.                                    1785 E. Sahara Ave., Suite 300
                   10   6385 S. Rainbow Boulevard, Suite 600                     Las Vegas, Nevada 89104
                        Las Vegas, Nevada 89118                                  Attorneys for Plaintiff
                   11   Attorneys for Defendant
                   12

                   13

                   14
                                                                    ORDER
                   15
                                 Pursuant to the Stipulation of the Parties, and good cause appearing therefore:
                   16
                                 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant’s response to
                   17
                        Plaintiff’s Complaint shall be filed on or before June 28, 2021, or as otherwise ordered by this
                   18
                        Court should Plaintiff choose to amend her Complaint prior to that date..
                   19
                                 DATED this 14th day of June, 2021.
                   20

                   21
                                                                       _______________________________________
                   22                                                  UNITED STATES MAGISTRATE JUDGE

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4825-9890-4046.1                                  2
